Order entered November 14, 2022




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-00206-CV

                      EAGLE REMODEL LLC, Appellant

                                     V.

                CAPITAL ONE FINANCIAL CORPORATION
                   D/B/A CAPITAL ONE BANK, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02277

                                  ORDER

      Before the Court is appellee’s November 10, 2022 unopposed second motion

for an extension of time to file its brief. We GRANT the motion and extend the

time to December 14, 2022. We caution appellee that further extension requests

will be disfavored.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE